         Case 2:19-cr-00232-JCM-NJK Document 34 Filed 09/18/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     PAUL D. RIDDLE
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Paul_Riddle@fd.org
 6
     Attorney for Conor Climo
 7
 8                               UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:19-cr-00232-JCM-NJK
11
                    Plaintiff,                               STIPULATION TO CONTINUE
12                                                             SENTENCING HEARING
            v.
                                                                   (Third Request)
13
     CONOR CLIMO,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Nicholas D. Dickinson, Assistant United States
18
     Attorney, counsel for the United States of America, and Rene L. Valladares, Federal Public
19
     Defender, and Paul D. Riddle, Assistant Federal Public Defender, counsel for Conor Climo,
20
     that the Sentencing Hearing currently scheduled on September 25, 2020, be vacated and
21
     continued to a date and time convenient to the Court, but no sooner than thirty (30) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      In light of the COVID-19 pandemic, the Centers for Disease Control and
24
     Prevention’s recommendations, and the District Court’s Temporary General Orders, the parties
25
     seek to continue the Sentencing Hearing to such a time in the future where the parties and Mr.
26
     Climo will be able to appear in person for the Sentencing Hearing.
       Case 2:19-cr-00232-JCM-NJK Document 34 Filed 09/18/20 Page 2 of 3




 1         2.     The defendant is in custody and agrees with the need for the continuance.
 2         3.     The parties agree to the continuance.
 3         This is the third request for a continuance of the Sentencing Hearing.
 4         DATED this 18th day of September, 2020.
 5
 6   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
 7
 8
     By /s/ Paul D. Riddle                          By /s/ Nicholas D. Dickinson
 9   PAUL D. RIDDLE                                 NICHOLAS D. DICKINSON
     Assistant Federal Public Defender              Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
         Case 2:19-cr-00232-JCM-NJK Document 34 Filed 09/18/20 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:19-cr-00232-JCM-NJK
 4
                    Plaintiff,                           ORDER
 5
            v.
 6
     CONOR CLIMO,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the Sentencing Hearing currently scheduled for

11   Friday, September 25, 2020 at 10:30 a.m., be vacated and continued to ________________ at

12   the hour of ___:___ __.m.; or to a time and date convenient to the court.

13          DATED this ___ day of September, 2020.

14
15
                                                  UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                     3
